NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


DEBORAH E. FOCHT,                          )
                                           )
              Appellant,                   )
                                           )
v.                                         )           Case No. 2D16-5381
                                           )
WELLS FARGO BANK, N.A., Successor by )
Merger to Wells Fargo Bank Minnesota,      )
National Association, as Trustee, in Trust )
for the Holders of Structured Asset        )
Securities Corporation – Amortizing        )
Residential Collateral Trust Mortgage Pass )
Through Certificates, Series 2002-BC10; )
DARLENE BALKE; UNKNOWN SPOUSE )
OF DARLENE BALKE n/k/a William Balke; )
SHARON MARCOLINA; UNKNOWN                  )
SPOUSE OF SHARON MARCOLINA n/k/a )
Paul Marcolina; SUSAN SCHLATER;            )
TENANT #1 n/k/a Paul Gianni; and           )
TENANT #2 n/k/a Christian Smith,           )
                                           )
              Appellees.                   )
                                           )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Sarasota
County; Lee E. Haworth, Senior Judge.

Deborah E. Focht, pro se.

Jan Timothy Williams of Lapin & Leichtling,
LLP, Winter Park; and Adam B. Leichtling
of Lapin & Leichtling, LLP, Coral Gables, for
Appellee Wells Fargo Bank, N.A.
No appearance for remaining Appellees.




PER CURIAM.


            Affirmed.


KELLY, VILLANTI, and BLACK, JJ., Concur.




                                         -2-